DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/22 has been entered.
Response to Arguments
Applicant’s arguments, filed 11/15/22, with respect to claims 11-15 have been fully considered and are persuasive.  The rejection of claims 11-15 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 19-26 have been considered but are moot because the new ground of rejection over Martin et al. US 2017/0014135.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the line" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the line" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. US 2017/0014135 in view of Privitera et al. US 9066741.
Regarding claims 19 and 20, Martin et al. teaches an occlusion clip 102, which may be configured as a necrosis clip, and applier comprising: 
an open-ended necrosis clip 102 having a first beam longitudinally aligned with and spaced apart from a second beam (figure 48, inside beams on each side of clip 102); the first beam operatively coupled to and longitudinally aligned with a third beam (both inside and outside beam on first side of jaw 160, figure 48), the second beam operatively coupled to and longitudinally aligned with a fourth beam (both inside and outside beam on second side of jaw 170, figure 48), wherein the third and fourth beams are coupled to one another (outer beams connected at a proximal end of clip), and where the first and second beams each include an unattached terminal end (figure 48; the unattached terminal ends at the proximal end of the clip of the inner beams); 
an end effector 100 including a first jaw 160 and a second jaw 170 repositionably mounted to a housing 1002 (figure 28), the first and second jaws operatively coupled to at least a gun tackle pulley configuration utilized to reposition at least one of the first and second jaws with respect to one another (paragraph 0008), where the first and second jaws are detachably mounted to the open- ended necrosis clip (clip 102, figure 48).
Martin et al. does not explicitly disclose the clip being coupled to and used in combination with a robotic arm, or a robotic coupling feature associated with the end effector and configured to be engaged by a robotic surgical instrument to removably couple the robotic surgical instrument to the end effector, the robotic coupling feature includes at least one of a cavity and a projection configured to be engaged by the robotic surgical instrument.
Privitera et al. teaches a robotic surgical instrument comprising an end effector (150 or 530) for applying and being coupled to a clip 506 (for example, figure 12), the end effector being coupled to a robotic arms (10A, 10B, figures 5, 6, 10 or 12, various end effectors all being connected to a first and second robotic arm to manipulate positioning), with a robotic coupling feature comprising at least one of a cavity and a projection configured to be engaged by at least one of the first and second robotic arms (openings 24, 524 of robotic arms engage with a projection extending from the clamping areas 518, figures 11, 12; column 12, lines 15-19) in order to grasp and reposition the clip applier end effector or interchanging surgical tools or end effectors (column 6, lines 44-46; column 12, lines 15-19). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Martin et al. with a robotic arm and a robotic arm connection being an opening or protrusion, as taught by Privitera et al. as is well-known in the art for connecting an end effector to be controlled by a robotic arm for providing more precise or controlled movements within a patient for deploying a clip, and with a robotic arm connection as is a known substitute in the art for connecting an end effector to a robotic arm.
Regarding claims 21, 22 and 23, Martin et al. discloses the end effector includes a first detachment line 1402 in operative engagement with the first jaw of the end effector and the necrosis clip (figure 48, paragraph 0096; deployment wire); and, the end effector includes a second detachment line 1404 in operative engagement with the second jaw of the end effector and the necrosis clip (figure 48, paragraph 0096; deployment wire), wherein the first jaw and the second jaw each include a channel 702 configured to receive at least one of the first detachment line and the second detachment line (paragraph 0096), wherein: the first detachment line extends through a first loop 725 coupled to the first jaw when the open-ended necrosis clip is detachably mounted to the first jaw (paragraph 0096, figure 48); the second detachment line extends through a second loop 725 coupled to the second jaw when the open-ended necrosis clip is detachably mounted to the second jaw (paragraph 0096, figure 48); the first detachment line does not extend through the first loop coupled to the first jaw when the open-ended necrosis clip is detached from to the first jaw (wire 1402 is withdrawn from loop to deploy the clip, paragraph 0096); and, the second detachment line does not extend through the second loop coupled to the second jaw when the open-ended necrosis clip is detached from to the second jaw (wire 1404 is withdrawn from loop to deploy the clip, paragraph 0096).
Regarding claim 24, Martin et al. discloses the first jaw includes a first channel configured to receive the first detachment line (channel 702, paragraph 0094, 0096); the first jaw includes a first orifice configured to receive the first loop (corresponding opening 686 on jaw 160 to receive loop 725, paragraph 0096, figure 19); the second jaw includes a second channel configured to receive the second detachment line (channel 702, paragraph 0094, 0096); and, the second jaw includes a second orifice configured to receive the second loop (corresponding opening 686 on jaw 170 to receive loop 725, paragraph 0096).
Regarding claim 25, Wallace et al. discloses at least the gun tackle pulley configuration includes a first pulley, a second pulley, and a third pulley (paragraph 0012);
the first jaw is mounted to the first pulley and the third pulley (paragraph 0012);
the second jaw is mounted to the second pulley (paragraph 0012); and,
the line is fixedly coupled to the second jaw and repositionably engages the first pulley, the second pulley, and the third pulley (paragraph 0012).
Regarding claim 26, Wallace et al. discloses wherein: at least the gun tackle pulley configuration includes a first pulley, a second pulley, a third pulley, and a fourth pulley (paragraph 0012); the first jaw is mounted to the first pulley and the third pulley (paragraph 0012); the second jaw is mounted to the second pulley and the fourth pulley (paragraph 0012); and, the line is fixedly coupled to the first jaw and repositionably engages the first pulley, the second pulley, the third pulley, and the fourth pulley (paragraph 0012). 


Allowable Subject Matter
Claims 1-6 and 10-15  are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record or at large fails to disclose a medical instrument comprising an end effector devoid of a handle control, a pair of repositionable jaws operatively coupled to a biased-closed, open ended occlusion clip and configured to open the occlusion clip when the repositionable jaws are opened.
The prior art of record or at large fails to disclose a medical instrument comprising an end effector configured to reposition an open-ended occlusion clip from a closed position to an open position when the first and second jaws are repositioned to an open position, the end effector also configured to be concurrently removably coupled to first and second robotic arms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771              

/DIANE D YABUT/               Primary Examiner, Art Unit 3771